ORDER

James A. Vassell appeals a district court judgment that dismissed his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the United States District Court for the Northern District of West Virginia, Vassell was convicted of conspiracy to possess with intent to distribute cocaine and four counts of distribution of cocaine. Vassell was sentenced to concurrent terms of 350 months and four terms of 240 months, respectively. The United States Court of Appeals for the Fourth Circuit affirmed the convictions and sentence on appeal. See United States v. Vassell, No. 91-5778, 1992 WL 67793 (4th Cir. Apr. 7, 1992). Thereafter, the sentencing court denied a motion to vacate Vassell’s sentence filed under 28 U.S.C. § 2255, and the Fourth Circuit affirmed the district court’s judgment. See United States v. Vassell, No. 99-6128, 1999 WL 543266 (4th Cir. July 27, 1999).
Next, Vassell filed the instant petition for a writ of habeas corpus in the district court alleging as grounds for relief that trial errors denied him a fair trial, that he received ineffective assistance of counsel, and that he was sentenced based upon an incorrect quantity of drugs for which he is not responsible. The district court dismissed the petition sua sponte as merit-less. Vassell filed a timely notice of appeal. On appeal, Vassell reiterates his claims for habeas corpus relief.
Upon de novo review, see Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.1999), we will affirm the judgment for the reasons stated by the district court in its memorandum opinion and order filed July 19, 2000. Essentially, Vassell’s claims are not cognizable under § 2241. See Charles, 180 F.3d at 755-56.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.